DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 32, 34-35, 40-44, 47, 49 and 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in view of Synopsys “Ultra-Low Power Voice Control Solution for Mobile”.

	Regarding claim 32, Singer teaches an acoustic transducer (Fig. 1A-102); and a first circuit banded over a frequency range and configured to detect when (i) an acoustic level of the acoustic transducer exceeds a threshold level, or (ii) when an average banded acoustic level for the acoustic transducer for a period of time exceeds the threshold level (Fig. 4 & [0081]: wideband or narrowband detecting if sound above a threshold) and is further configured to produce a first signal (Fig. 1A-132 & [0035]: the detection signal-132 goes to the power controller); wherein the first circuit is in a power mode (Fig. 4-400: the first mode is the low power mode).
Singer failed to teach power mode consumes less than 350 microwatts.
However, Synopsys teaches power mode consumes less than 350 microwatts (Line 1-14: using 0.9microwatts for sound detection).


Regarding claim 77, Singer teaches an acoustic transducer (Fig. 1A-102); and a first circuit banded over a frequency range and configured to detect when (i) an acoustic level of the acoustic transducer exceeds a threshold level, or (ii) when an average banded acoustic level for the acoustic transducer for a period of time exceeds the threshold level (Fig. 4 & [0081]: wideband or narrowband detecting if sound above a threshold) and is further configured to produce a first signal  (Fig. 1A-132 & [0035]: the detection signal-132 goes to the power controller); wherein the first circuit is in a power mode (Fig. 4-400: the first mode is the low power mode).
Singer failed to teach power mode consumes less than 350 microwatts.
However, Synopsys teaches power mode consumes less than 350 microwatts (Line 1-14: using 0.9microwatts for sound detection).
The combination and Synopsys are analogous art because they are both in the same field of endeavor, namely electronic device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because when running on low power mode you would want to use the least amount of power to conserve energy.

Regarding claim 78, Singer teaches detecting, by a first circuit (Fig. 1A-108) banded over a frequency range, when (i) an acoustic level of an acoustic transducer exceeds a threshold level, or (ii) 
Singer failed to teach power mode consumes less than 350 microwatts.
However, Synopsys teaches power mode consumes less than 350 microwatts (Line 1-14: using 0.9microwatts for sound detection).
The combination and Synopsys are analogous art because they are both in the same field of endeavor, namely electronic device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because when running on low power mode you would want to use the least amount of power to conserve energy.

	Regarding claim 34, Singer teaches wherein the threshold level comprises a threshold acoustic level ([0093]: the threshold has to do with audio/acoustic signal).

Regarding claim 35, Synopsys teaches wherein the power mode consumes approximately 0.9 microwatts (Line 1-14: using 0.9microwatts for sound detection). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because 20microwatts is within the scope of low power.

Regarding claim 40, Synopsys teaches wherein the power mode consumes less than 350microwatts is a power mode of less than 200 microwatt (Line 1-14: using 0.9microwatts for sound detection). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because 0.9microwatts is within the scope of low power.

Regarding claim 41, Synopsys teaches wherein the power mode consumes less than 350microwatts is a power mode of less than 100 microwatt (Line 1-14: using 0.9microwatts for sound detection). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because 0.9microwatts is within the scope of low power.
Regarding claim 42, Synopsys teaches wherein the power mode consumes less than 350microwatts is a power mode of less than 50 microwatt (Line 1-14: using 0.9microwatts for sound detection). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because 0.9microwatts is within the scope of low power.

	Regarding claim 43, Singer teaches further comprising a second circuit configured to generate a second signal at least partly based on the first signal of the first circuit (Fig. 1A: generator-114 creates a signal-136 based on the first signal-132).  

	Regarding claim 44, Singer teaches wherein the banded acoustic level is banded by the first circuit or banded at the first circuit in which the banding is done inside the first circuit (Fig. 3-304 or 306).  

	Regarding claim 47, Singer teaches wherein banded by the first circuit comprises the first circuit being configured to only detect a certain acoustic range (Fig. 3-304 or 306).

	Regarding claim 49, Singer teaches wherein the second circuit is further configured to transmit the second signal to a digital system to cause the digital system to power on and to perform digital signal processing (DSP) (Fig. 4-408,410,414,420). 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in combination with Synopsys “Ultra-Low Power Voice Control Solution for Mobile” in view of Demiya US PG-Pub 2014/0003630.

	Regarding claim 33, the combination teaches wherein the first circuit configured to detect when the acoustic level of the acoustic transducer exceeds the threshold level (Singer, Fig. 4 & [0081]: wideband or narrowband detecting if sound above a threshold).
The combination failed to teach the first circuit being configured to detect when the acoustic level of the acoustic transducer exceeds the threshold level a certain number of times.  
However, Demiya teaches exceeds the threshold level a certain number of times ([0023]: determining home many times a signal exceed the threshold).
The combination and Demiya are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because determining number of times to exceed a .

Claim 36 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in combination with Synopsys “Ultra-Low Power Voice Control Solution for Mobile” in view of Anetode “Headphone Reviews”.

Regarding claim 36, the combination teaches wherein banded over the frequency range comprises banded 50hz-4khz (Singer, [0058]: looking at voice frequencies from 50hz to 4khz).  
The combination failed to teach frequency range comprises banded from 10Hz to 35kHz.  
However, Anetode teaches frequency range banded from 8hz to 35khz (pg. 4/6).
The combination and Anetode are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because selecting a wider frequency range give you more data to process an audio signal with better quality.

Regarding claim 50, the combination teaches wherein banded over the frequency range comprises banded 50hz-4khz (Singer, [0058]: looking at voice frequencies from 50hz to 4khz).  
The combination failed to teach the frequency range comprises 300 Hz -5 kHz.  
However, Anetode teaches frequency range from 8hz to 35khz (pg. 4/6).
The combination and Anetode are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to .

Claim 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in combination with Synopsys “Ultra-Low Power Voice Control Solution for Mobile” in view of Theill US PG-Pub 2017/0238106.

	Regarding claim 37, the combination teaches threshold level for banded frequency range (Singer, [0081]: having a threshold for a wideband or narrowband frequency range).
	The combination failed to teach wherein the threshold level is between 60 dB SPL and 90 dB SPL.
	However, Theill teaches threshold level is between 60 dB SPL and 90 dB SPL ([0028]: human hearing has different threshold for example there is one for 40-120db SPL).
	The combination and Theill are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the ranges of hearing is very wide and selecting one specific range is an inventor choice.

	Regarding claim 38, the combination teaches threshold level for banded frequency range (Singer, [0081]: having a threshold for a wideband or narrowband frequency range).
	The combination failed to teach wherein the threshold level is between 60 dB SPL and 90 dB SPL.

	The combination and Theill are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the ranges of hearing is very wide and selecting one specific range is an inventor choice.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in combination with Synopsys “Ultra-Low Power Voice Control Solution for Mobile” in view of Tavares US PG-Pub 2007/0129941.

	Regarding claim 39, the combination teaches an acoustic transducer (Singer, [0022]: microphone).
	The combination failed to teach wherein the acoustic transducer has a flat response in a voice frequency range in which the acoustic transducer is substantially equally sensitive to frequencies in the voice frequency range.  
	However, Tavares teaches wherein the acoustic transducer has a flat response in a voice frequency range in which the acoustic transducer is substantially equally sensitive to frequencies in the voice frequency range ([0036]: microphone having flat frequency response in voice band).
	The combination and Tavares are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to . 

Claim 45-46 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in combination with Synopsys “Ultra-Low Power Voice Control Solution for Mobile” in view of Bauer US PG-Pub 2012/0026716.

	Regarding claim 45, the combination teaches wherein the first circuit banded over the frequency range (Singer, Fig. 4 & [0081]: wideband or narrowband detecting if sound above a threshold).
The combination failed to teach wherein the first circuit banded over the frequency range comprises the acoustic transducer banded by mechanics of the acoustic transducer in which the acoustic transducer mechanically has a resonant frequency of the acoustic transducer such that the acoustic transducer does not sense frequencies outside the frequency range because such outside sensing is beyond mechanics of the acoustic transducer.  
However, Bauer teaches wherein the first circuit banded over the frequency range comprises the acoustic transducer banded by mechanics of the acoustic transducer in which the acoustic transducer mechanically has a resonant frequency of the acoustic transducer such that the acoustic transducer does not sense frequencies outside the frequency range because such outside sensing is beyond mechanics of the acoustic transducer ([0003] & [0033]: a transducer resonant frequency depends on its mechanicals properties).
The combination and Bauer are analogous art because they are both in the same field of endeavor, namely transducer. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Regarding claim 46, Bauer teaches wherein mechanics comprise mechanical or hardware capabilities (Singer, [0003] & [0033]: a transducer resonant frequency depends on its mechanicals properties). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the resonant frequency depends on mechanical properties which will also limit the its operating frequencies.

Regarding claim 55, Bauer teaches wherein the device comprises a packaged device (Singer, Abstract: package assembly of a device). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because most circuitry gets package for protection.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in combination with Synopsys “Ultra-Low Power Voice Control Solution for Mobile” in view of Bakish US PG-Pub 2017/0150254.

	Regarding claim 51, the combination teaches acoustic microphone (Singer, [0022]: microphone-102).
	The combination failed to teach a piezoelectric acoustic transducer or a capacitive acoustic transducer.  

	The combination and Bakish are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because capacitive/piezoelectic microphone are alternative equivalent transducer.

Claim 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer US PG-Pub 2013/0223635 in combination with Synopsys “Ultra-Low Power Voice Control Solution for Mobile” in view of Brown US PG-Pub 2012/0299937.

	Regarding claim 52, the combination teaches wherein the first circuit has digital and analog component (Singer, [0050]: ASIC with analog components).
	The combination failed to explicitly teach analog circuit.
	However, Brown teaches analog circuit ([0051]: using digital circuit or analog circuit).
	The combination and Brown are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using analog circuit is an alternate equivalent circuitry type.

	Regarding claim 53, the combination teaches wherein the first circuit has digital and analog component (Singer, [0050]: ASIC with analog components).

	However, Brown teaches analog circuit ([0051]: using digital circuit or analog circuit).
	The combination and Brown are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using analog device is an alternate equivalent device type.

Regarding claim 54, the combination teaches wherein the first circuit has digital and analog component (Singer, [0050]: ASIC with analog components).
The combination failed to explicitly teach operate at an analog level.
However, Brown teaches analog circuit ([0051]: using digital circuit or analog circuit).
	The combination and Brown are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using analog circuit is an alternate equivalent circuitry type which will operate in analog level.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654